Citation Nr: 0619769	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  03-28 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his fiancée


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1969 to 
September 1972 and from April 1980 to October 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In August 2004, the veteran presented testimony before the 
undersigned Acting Veterans Law Judge; a transcript of this 
hearing is of record.

The issue of entitlement to service connection for back 
disability based on a de novo review is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  An unappealed January 1974 rating decision, in pertinent 
part, denied service connection for scoliosis, back strain 
and residuals of a back injury.  The RO found that: scoliosis 
is a constitutional or developmental abnormality; the medical 
evidence of record did not demonstrate that the veteran had 
suffered a back injury during his first period of service; 
and the veteran's in-service back strain had resolved prior 
to his discharge from his first period of service.

2.  In a January 1990 rating decision, the RO again denied 
service connection for back disability on the basis that the 
medical evidence of record did not establish that the 
veteran's back disorder was incurred in or aggravated by 
service.  An unappealed September 1992 Board decision upheld 
the denial. 

3.  Evidence received since the September 1992 Board decision 
includes evidence not of record at the time of that decision 
that tends to relate the veteran's back disability to his 
military service, and raises a reasonable possibility of 
substantiating the claim..


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of service connection for back disability.  38 U.S.C.A. 
§§ 5107, 5108 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156(a) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Inasmuch as the determination below constitutes a full grant 
of that portion of the claim that is being addressed, there 
is no reason to belabor the impact of the VCAA on this 
matter.  Notably, the duty to assist by arranging for a VA 
examination or obtaining a medical opinion does not attach 
until a previously denied claim is reopened.  38 C.F.R. § 
3.159 (c)(4)(iii).  

Claim to Reopen

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  However, a claim on 
which there is a final decision may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. § 5108.  [38 
C.F.R. § 3.156(a), which defines "new and material evidence," 
was revised, effective for all claims to reopen filed on or 
after August 29, 2001.  The instant claim to reopen was filed 
after that date (in October 2002), and the new definition 
applies.]

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In the case at hand, service medical records from the 
veteran's first period of service include an October 1969 
induction examination report, which notes that the veteran 
had scoliosis of the dorsolumbar spine.  X-rays taken in May 
1970 demonstrated mild lumbar roto-scoliosis with no evidence 
of other abnormalities.  In June 1970, the veteran's right 
leg was noted to be longer than his left, which would account 
for his scoliosis and his leg pain.  The veteran was 
prescribed shoe lifts.  In October 1970, he presented with 
complaints of low back pain.  In January 1972, he was 
diagnosed as having an acute lumbar sprain and put on 
absolute bed rest and referred to the orthopedic clinic.  
Upon discharge examination in August 1972, the veteran 
indicated that he was experiencing recurrent back pain and 
cramps in his leg; the examiner did not diagnose the veteran 
as having any illness in service or a residual disability.  

In a January 1974 rating decision, the RO held that service 
connection was not warranted for scoliosis because it was a 
constitutional or developmental abnormality.  The RO noted 
that the medical evidence of record did not demonstrate that 
the veteran had suffered a back injury during his period of 
service and that the veteran's in-service back strain had 
resolved prior to his discharge from service.  The veteran 
did not appeal this rating decision and it became final.

Service medical from the veteran's second period of service 
documented several complaints of low back pain.  In November 
1980, the veteran was noted to have chronic pain associated 
with his scoliosis and was referred for long term orthopedic 
evaluation.  In December 1980, he was diagnosed as having a 
strain and put on profile.  Again, in February 1981, the 
veteran strained his back.  A March 1981 bone scan indicated 
that there was no evidence of joint disease.  

In February 1985, the veteran was afforded a VA examination.  
X-rays were unremarkable except for a slight straightening of 
the lordotic curvature.  The examiner noted that the veteran 
had lumbosacral spine scoliosis with recurrent mild back pain 
that was aggravated by strenuous activity.  Physical 
examination demonstrated full range of motion and no sensory 
loss. 

By rating decision dated in January 1990, the RO held that 
service connection for a back disorder was not warranted 
because the medical evidence of record did not establish that 
the veteran's back disorder was incurred in or aggravated by 
service.  The veteran duly appealed.  Subsequent VA treatment 
records indicated that the veteran was diagnosed as having 
low back syndrome in April 1991.  In September 1992, the 
Board held that new and material evidence had not been 
submitted to reopen the claim for service connection for back 
disability.  

In January 2002, the veteran attempted to reopen his claim 
for service connection for back disability.  In support of 
his claim he submitted VA treatment records, which 
demonstrated complaints of increasing back pain.  March 1994 
X-rays indicated mild to moderate narrowing of the L5-S1 disc 
space.  A January 2003 MRI demonstrated significant disc 
bulging and herniation at L4-L5 on the left side with spinal 
stenosis.  There was foraminal narrowing bilaterally, with 
evidence of facet hypertrophy.  Additionally, there was mild 
disc bulging with bilateral facet hypertrophy at  L5-S1 with 
mild foraminal narrowing.  

In August 2004, the veteran presented testimony before the 
undersigned Acting Veterans Law Judge.  The veteran alleges 
that he is currently experiencing residuals from in-service 
back injuries; rather than complications from his congenital 
disorder.  He recounted that he had not experienced 
difficulties with his back prior to his military service, 
injured his back during his first period of service, 
aggravated that injury during his second period of service, 
and has suffered from a chronic back disorder since his 
discharge from service.  

In light of the aforementioned medical evidence of in-service 
back difficulties, post-service diagnosis of a back disorder, 
and the veteran's testimony that he has experienced a chronic 
back disorder since his military service, the Board finds 
that this evidence is neither cumulative nor redundant of the 
evidence previously of record.  Moreover, the new evidence 
raises a reasonable possibility of substantiating the 
veteran's claim.  The Board notes that, for the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  Accordingly, new and material evidence has 
been presented and reopening of the claim is in order.


ORDER

The appeal to reopen a claim for service connection for back 
disability is granted.


REMAND

The Board notes that the VCAA and the regulations 
implementing it are applicable to the reopened claim for 
service connection for a back disorder.

The Board is of the opinion that further development of the 
record is required to comply with VA's duty to assist the 
veteran in the development of the facts pertinent to his 
claim.  Specifically, during the August 2004 hearing, the 
veteran testified that he has been receiving treatment for 
back problems at the Charleston, South Carolina VA Medical 
Center (VAMC) since April 2003.  There is no indication that 
the RO requested copies of all the veteran's pertinent 
treatment records from the Charleston VAMC.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Therefore, the RO should obtain and associate 
with the record all outstanding pertinent medical records 
from the aforementioned VA medical facility.

Additionally, service medical records indicate a pre-existing 
congenital disorder, in-service back complaints, and a post-
service diagnosis of back disability.  The Board finds that a 
remand is necessary in order to secure an opinion as to the 
relationship, if any, between any current back disability and 
the veteran's military service.  See 38 U.S.C.A. § 5103A.

In light of these circumstances, the case is hereby REMANDED 
to the RO for the following:

1.  With regard to the matter on appeal, 
the RO should send the veteran a letter 
providing the notice required under 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b), 
to include notification that he should 
submit any pertinent evidence in his 
possession.  The RO should also provide 
the veteran notice regarding the degree 
of disability and effective dates of 
awards in accordance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The RO should then undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  In any event, 
the RO should obtain and associate with 
the record copies of all Charleston, 
South Carolina VAMC medical records 
pertaining to treatment or evaluation of 
the veteran's back since April 2003.   If 
the RO is unable to obtain a copy of any 
pertinent evidence identified by the 
veteran, the veteran and his 
representative should be so advised, and 
also advised that the veteran should 
provide copies of the outstanding 
evidence.

3.  Thereafter, the veteran should be 
afforded an examination by a physician 
with appropriate expertise to determine 
the etiology of any current back 
disability.  The claims folder must be 
made available to and reviewed by the 
examiner.  A complete history of the 
claimed disorder should be obtained from 
the veteran.  All indicated tests and 
studies should be performed and all 
clinical findings reported in detail.  

Based upon the examination results and 
the review of the claims folder, and with 
consideration of sound medical 
principles, the examiner should identify 
each currently present chronic disorder 
of the veteran's back and answer the 
following questions:

(a)  Is there a 50 percent or better 
probability that the scoliosis noted at 
the time of the veteran's entrance onto 
active duty permanently increased in 
severity during the veteran's two periods 
of service and if so was the increase in 
severity clearly and unmistakably due to 
natural progress?

(b)  If the veteran has any other chronic 
disorder(s) of the back, is there a 50 
percent or better probability that the 
disorder(s) originated during either of 
the two periods of the veteran's military 
service or is (are) otherwise 
etiologically related to service?

The rationale for all opinions expressed 
must also be provided.

4  Then, the RO should readjudicate the 
issue on appeal in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal remains denied, 
the RO should issue to the veteran and 
his representative a Supplemental 
Statement of the Case and afford them the 
appropriate opportunity for response 
thereto.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


